DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-19 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 08/26/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 5, line 3, the recited limitation “a command signal” is indefinite. It is unclear to the examiner if this is referring to the command signal recited previously or a different command signal. 
In claim 5, line 2, the recited limitation “a command signal” is indefinite. It is unclear to the examiner if this is referring to the command signal recited previously or a different command signal. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 

Claims 1-19 are rejected under 35 U.S.C. 101 because independent claims 1, 11 and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  Independent claims 1, 11, and 19 recite determine a work zone at a work site, determine a target design topography at least partially positioned below an actual topography at the work site, specify a non-work zone that is a portion in which the actual topography is positioned below the target design topography in the work zone. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a controller” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “controller”. The claim limitations encompass a person looking at data (topography and terrain data) of a work site and determines a work zone, a target design topography, and specifying a non-work zone based on the data. The mere nominal recitation of the controller configured to perform the abstract idea does not take the claim limitation(s) out of the mental 
The independent claims 1, 11, and 19 recite(s) the additional limitations of modify the work zone based on the non-work zone, and generate a command signal to operate the work implement according to a modified work zone and the target design topography, a control system, controller, a work vehicle, and a work implement. The modifying and generating steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining and specifying data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitation(s) of a control system, controller, a work vehicle, and a work implement are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the modifying and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10, and 12-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-19 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US20160076223) in view of Nishizawa et al (US20200048871).
With respect to claim 1, Wei discloses a control system for a work vehicle including a work implement (see at least [abstract] and [Fig. 2]), the control system comprising: a controller configured to determine a work zone at a work site (see at least [0006], Wei discloses map of work site work site which include a work zone.), determine a target design topography at least partially positioned below an actual topography at the work site (see at least [0032], [0066], and [Fig. 3}, Wei discloses a final design plane (112) positioned below the actual topography as shown in fig. 3.), modifying work zone (see at least [0044], Wei discloses changing and updating position of work surface); and generate a command signal to operate the work implement according to a modified work zone and the target design topography (see at least [0017], [0031-0033], [0042-0044] and [0067], Wei discloses controlling one or more machines (e.g. implement) autonomously (generating commands) based on any update (modified) work surface and final design plane.). Wei do not specifically (see at least [0091], [0098], [0109], [0117-0118], and [claim 5] Nishizawa teaches determining non-working regions based on terrain data, for example hardness of the terrain for each train, therefore if hardness is determined above a predetermined hardness, it is identified as non-working region.), modify the work zone based on the non-work zone (see at least [0066], [0084], [0091], and [0164], Nishizawa teaches updating terrain (area n) information of working region based on non-working region.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wei to incorporate Nishizawa’s teachings of specifying a non-work zone that is a portion in which the actual topography is positioned below the target design topography in the work zone, modify the work zone based on the non-work zone. This would be done to improve work efficiency of a working machine (see Nishizawa para [0005]). 
With respect to claim 2, Wei as modified by Nishizawa teaches wherein the controller is further configured to modify the work zone based on a non-work distance of the non-work zone (see Nishizawa at least [0084-0085] and [0107-0108]). 
With respect to claim 3, Wei modified by Nishizawa teaches wherein the controller is further configured to, when the work zone includes a plurality of portions in which the actual topography is positioned below the target design topography, calculate (see Nishizawa at least [0029], [0107-0108], and [0125], Nishizawa teaches determining region of interest and determine distances with terrain data for that region.). 
With respect to claim 4, Wei modified by Nishizawa teaches wherein the controller is further configured to increase the work zone according to the non- work distance (see Nishizawa at least [0084-0085] and [0107-0108]).
With respect to claim 5, Wei discloses wherein the controller is further configured to generate a command signal to operate the work implement according to the work zone and the target design topography without modification when the non-work distance is less than a predetermined threshold (see at least [0047] and [0052-0054], Wei discloses operating the work implement within a boundary zone and final design without any modification.).
With respect to claim 6, Wei discloses wherein the controller is further configured to determine a start position of the work zone (see at least [0064] and [0079]), and modify the start position based on the non-work distance (see at least [0061], Wei discloses zone cut angle may be changed based upon distance between the work surface and carry surface (non-work surface)). 
With respect to claim 7, Wei modified by Nishizawa teaches wherein the controller is further configured to change the start position backward in a traveling direction of the work vehicle when the non-work distance is equal to or greater than a predetermined threshold (see Nishizawa at least [0101-0102] and [0131-0132], Nishizawa teaches comparing directions of regions and determining a working region (implying other regions as non-working regions)). 
With respect to claim 8, Wei modified by Nishizawa teaches wherein the controller is further configured to change the start position backward in the traveling direction of the work vehicle according to the non-work distance when the non-work distance is equal to or greater than the predetermined threshold (see Nishizawa at least [0101-0102] and [0131-0132], Nishizawa teaches comparing directions of regions and determining a working region (implying other regions as non-working regions)).
With respect to claim 9, Wei modified by Nishizawa teaches wherein the controller is further configured to change the start position backward in the traveling direction of the work vehicle by a predetermined distance when the non-work distance is equal to or greater than the predetermined threshold (see Nishizawa at least [0101-0102] and [0131-0132]). 
With respect to claim 10, Wei discloses wherein the controller is further configured to determine a finish position of the work zone and a temporary zone distance (see at least [0032], [0046-0047], and [0061]). Furthermore Wei modified by  Nishizawa teaches determining a definite zone distance from the temporary zone distance when the non-work distance is less than a predetermined threshold (see Nishizawa at least [0107-0108], [0124-0125], and [0129]), increase the temporary zone distance and determine the definite zone distance from an increased temporary zone distance when the non-work distance is equal to or greater than the predetermined threshold (see Nishizawa at least [0107-0108], [0124-0125], and [0129]), and determine a start position of the work zone from the definite zone distance and the finish position (see Nishizawa at least [0107-0108], [0124-0125], and [0129]).

With respect to claims 11, 12, 13, 14, 15, 16, 17, and 18, they are method claims that recite substantially the same limitations as the respective apparatus claims 1, 2, 3, 4, 5, 6, 7, and 10.  As such, claims 11, 12, 13, 14, 15, 16, 17, and 18 are rejected for substantially the same reasons given for the respective apparatus claims 1, 2, 3, 4, 5, 6, 7, and 10 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine). 
With respect to claim 19, it is drawn to a vehicle that recite substantially the same limitations as the respective apparatus claim 1.  As such, claim 19 is rejected for substantially the same reasons given for the respective apparatus claim 1 and is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667